DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed.
Claims 1-2 and 9 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
A communication system comprising an information processing apparatus and a printer,
wherein the information processing apparatus includes a first user interface and a first controller, the first controller configured to:
receive a layout instruction via the first user interface; generate image data representing a layout image, the layout image having a first object and a second object, the first object having a first attribute and the second object having a second attribute;
generate edit order data indicating an edit order of the first object and the second object, the edit order data including a first attribute identification representing the first attribute and a second attribute identification representing the second attribute; and
send the image data and the edit order data to the printer, wherein the printer includes a printer engine, a second user interface, and a second controller, the second controller configured to:

receive, via the second user interface, an edit instruction to edit the received image data;
process editing of the image data in accordance with the received edit
order data; and
activate the printer engine to form the layout image based on the edited image data.
Jeon (US 2013/0268894) teaches a portable device and a method for controlling a display device include receiving first display information of a first arrangement of icons displayed on a screen of the display device, displaying the first arrangement of icons on a display of a portable device based on the first display information, modifying the first arrangement of icons displayed on the display of the portable device to generate a second arrangement of icons, generating second display information based on the second arrangement of icons, and transmitting to the display device a request to display the second arrangement of icons on the display of the display device, the request comprising the second display information.
However, Jeon does not teach the invention as claimed, especially receive a layout instruction via the first user interface; generate image data representing a layout image, the layout image having a first object and a second object, the first object having a first attribute and the second object having a second attribute;

send the image data and the edit order data to the printer, wherein the printer includes a printer engine, a second user interface, and a second controller, the second controller configured to:
receive the image data and the edit order data from the information processing apparatus;
receive, via the second user interface, an edit instruction to edit the received image data;
process editing of the image data in accordance with the received edit
order data; and
activate the printer engine to form the layout image based on the edited image data.
Nagashima (US 2005/0157344) teaches a printing data creation apparatus capable of printing an image for which the automatic editing adjusted to an editing instruction from the user is performed. This apparatus sets an editing area on a target image, and acquires data of the paper to be used in printing. In case of receiving an instruction from the user to edit the image inside the area set on part of the target image, the apparatus determines the details of editing of the image outside the set area of the target image based on the acquired data of the paper and on the instruction. And, the apparatus creates printing data from the data of the target image based on the instruction and the determination.

generate edit order data indicating an edit order of the first object and the second object, the edit order data including a first attribute identification representing the first attribute and a second attribute identification representing the second attribute; and
send the image data and the edit order data to the printer, wherein the printer includes a printer engine, a second user interface, and a second controller, the second controller configured to:
receive the image data and the edit order data from the information processing apparatus;
receive, via the second user interface, an edit instruction to edit the received image data;
process editing of the image data in accordance with the received edit
order data; and
activate the printer engine to form the layout image based on the edited image data.
 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675